United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, NILES POST OFFICE,
Niles, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1805
Issued: January 30, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On July 29, 2013 appellant, through his attorney, filed a timely appeal from the
February 21, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established a neck injury causally related to factors of his
federal employment.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
On May 7, 2012 appellant, then a 55-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that on March 6, 2012 he first became aware of his cervical
1

5 U.S.C. § 8101 et seq.

degeneration and headaches and realized that his conditions were caused by his federal
employment. He stated that he had been treated by Dr. Toby Mitchell, a chiropractor, for the
past six or seven years as a result of surgery stemming from a car accident that occurred on
June 11, 1989 and another car accident that occurred on December 2, 2002 or December 2, 2003
while he was delivering mail.
In a May 30, 2012 narrative statement, appellant related that eight or nine years ago he
experienced neck pain for which he received medical treatment. He noted Dr. Mitchell’s opinion
that, as a result of his two rear-end car collisions at work, repetitive motions of the neck such as,
left and right rotation, aggravated his cervical degeneration. Appellant stated that, as a letter
carrier with a mounted route, he performed the left and right repetitive motions eight hours a day,
five days a week.
In a March 27, 2012 medical report, Dr. Jack Henry, a radiologist, advised that an x-ray
of the cervical spine revealed spinal biomechanical alterations, uncovertebral and facet arthrosis
of the mid and lower cervical spine and mild spondylosis of the mid-cervical spine with severe
disc narrowing at the C5 level. He suspected posterior osteophyte formation at the C5 disc level
for which clinical correlation was recommended. Dr. Henry advised that a swim lateral view
may be helpful. He stated that an x-ray of the thoracic spine showed spinal biomechanical
alterations and spondylosis with developmental wedging. Dr. Henry reported that an x-ray of the
lumbar spine demonstrated biomechanical alterations, hip arthrosis, anterolisthesis of the isthmic
variety at the L3 level and less than five percent on the L4 level, facet tropism at the L5 junction,
facet arthrosis and mild spondylosis at the mid and lower lumbar spine with severe disc
narrowing at L4 and a lesser degree at the L3 level. In a report dated April 23, 2012, he advised
that appellant suffered from cervical degeneration that was most prominent at the C5 level.
Appellant also had characteristics of osteophytic formation, hypertrophy, joint space narrowing
and subchondral sclerosis. Dr. Mitchell stated that repetitive motions of the neck aggravated
appellant’s condition. He noted that the only trauma appellant relayed to him to explain his
degeneration was the two rear-end car accidents that occurred while he was working at the
employing establishment.
In a May 29, 2012 letter, Postmaster Fred Bergman stated that on May 26, 2012 appellant
was issued a letter of removal effective May 21, 2012. Appellant never informed management
that he was in pain until he did so during a final investigative interview even though he had
multiple opportunities to do so over the last year. He did not bring it up until he was faced with
removal. Postmaster Bergman contended that the documentation submitted by appellant did not
substantiate the dates he claimed to have had severe pain.
By letter dated June 7, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested additional factual and medical evidence. OWCP
also requested that the employing establishment submit any medical evidence regarding
treatment appellant received at its medical facility.
In a June 8, 2012 letter, Patricia M. Schaefer, a health and resource management
specialist, challenged appellant’s claim, noting that on May 26, 2012 and following issuance of a
letter of removal to him in April 2012, he handed Larry Cohn, a supervisor, a Form CA-2 for an
occupational illness that stemmed from two automobile accidents while working at the
employing establishment. The first accident occurred on June 11, 1987 and the second one
2

occurred in December 2002 or 2003. Ms. Schaefer stated that appellant did not report any injury
or illness to his supervisors and he did not file a claim or submit any medical evidence until after
his termination. She noted Dr. Mitchell’s findings and stated that despite his treatment of
appellant for six to seven years there was no record or evidence that his injury was work related.
Ms. Schaefer concluded that appellant should not be accepted as this was merely an attempt to
keep his position.
In a July 12, 2012 decision, OWCP denied appellant’s occupational disease claim. It
found that the medical evidence was insufficient to establish that he sustained a medical
condition causally related to the established employment factors.
On July 26, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
In an April 18, 2012 restriction and limitation form, Dr. Mitchell advised that appellant
could return to work no more than eight hours a day. In a May 16, 2012 report, he reiterated his
diagnoses of cervical degeneration that was most prominent at the C5 level, characteristics of
osteophytic formation, hypertrophy, joint space narrowing and subchondral sclerosis and opinion
as to the aggravation of appellant’s conditions. Dr. Mitchell also reiterated his opinion regarding
appellant’s work restriction. In a July 6, 2012 report, he noted a history of his treatment of
appellant beginning on March 19, 2012 and his two car accidents. Dr. Mitchell listed findings on
physical and x-ray examination. He diagnosed cervical, lumbar, sacral and thoracic
subluxations, myalgia and myositis. Dr. Mitchell opined that the previous automobile-related
trauma sustained while appellant was working the employing establishment coupled with his
aggravating left and right cervical rotational movement required by his job for several years was
consistent with the degenerative patterns found in his neck from the x-ray analysis and physical
examination. All of the subjective and objective findings were consistent with a repetitive stress
disorder affecting the biomechanics of his cervical column and caused vertebral subluxation.
Dr. Mitchell stated that subluxation of the spinal column would explain all of the physical
complaints reported by appellant, as well as, all the objective findings. He concluded that
barring the absence of dramatic evidence of another causative agent, the likelihood of appellant’s
dysfunction being the result of work-related activities was extremely high and the most
reasonable conclusion available. On December 21, 2012 Dr. Mitchell reiterated his diagnoses of
cervical, thoracic, lumbar, sacral and iliac subluxations, myalagia and myositis.
In a July 2, 2012 report, Dr. Allison M. Lamont, a Board-certified radiologist, advised
that a magnetic resonance imaging (MRI) scan of the cervical spine revealed degenerative disc
disease that was most pronounced at the C5-6 level where an asymmetric disc bulge was
identified focally flattening the right-hand aspect of the cervical cord at this level and giving rise
to right-sided neural foraminal narrowing.
In a July 9, 2012 report, Dr. William N. Farabaugh, a Board-certified family practitioner,
noted appellant’s complaints of neck pain. He obtained a history of appellant’s family, social
background and medical treatment. Dr. Farabaugh listed findings on physical and neurological
examination. He diagnosed chronic neck pain and advised that appellant’s arthritic conditions
most likely resulted from work-related repetitive movements and less so from his whiplash
injuries.

3

An unsigned report dated July 12, 2012 contained the typed name of Dr. Stephen M.
Smith, a Board-certified neurosurgeon. The report provided a history that appellant had a long
history of neck pain which started after a 2003 car accident at work and findings on physical
examination. A cervical MRI scan revealed disc bulge and degenerative disc disease. Causality
was impossible to note from an MRI scan only. There were certainly degenerative changes that
were expected at appellant’s age of 56 years old. The significance of his motor vehicle accident
that occurred at work would be entirely related to the history of those incidents as provided by
him.
In an undated letter, appellant again attributed his neck injury to the two rear-end car
collisions as supported by Dr. Mitchell’s opinion and x-ray findings. In this letter and a
December 24, 2012 letter, he contended that his CA-2 form was timely filed.
The employing establishment submitted an August 2, 2012 investigative report which
challenged appellant’s claim. It found that he engaged in physical activities that contradicted his
stated restrictions and claimed affliction or condition. Appellant only filed the claim after being
advised to do so by his attorney during a discussion regarding his removal for failing to follow
instructions.
In a February 21, 2013 decision, an OWCP hearing representative affirmed the July 12,
2012 decision, finding that Dr. Mitchell’s reports were not sufficiently rationalized to establish
that appellant sustained a cervical subluxation and, thus, he was not a physician as defined under
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
2

5 U.S.C. §§ 8101-8193.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his belief that the condition was
caused by his employment is sufficient to establish a causal relationship.6
ANALYSIS
OWCP accepted appellant’s factors of federal employment as a letter carrier. It denied
his claim, however, on the grounds that the evidence failed to establish a causal relationship
between those activities and his diagnosed conditions. The Board finds that the medical
evidence of record is insufficient to establish that appellant developed a neck condition causally
related to factors of his federal employment.
In a July 6, 2012 report, Dr. Mitchell, a chiropractor, found that it was extremely “likely”
that appellant’s cervical, lumbar, sacral and thoracic subluxations, myalgia and myositis as
diagnosed by x-rays resulted from his work-related activities, automobile trauma and repetitive
cervical rotational movements. He stated that appellant’s subjective complaints and his objective
findings were consistent with a repetitive stress disorder affecting the biomechanics of his
cervical column and caused vertebral subluxation. The Board has held that a chiropractor is a
physician as defined under FECA only to the extent that the reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.7 As Dr. Mitchell diagnosed spinal subluxations as demonstrated
by x-rays, he is a physician as defined under FECA. The Board finds, however, that his opinion
concerning the causal relationship between appellant’s current conditions and the established
employment factors is speculative and is, therefore, of diminished probative value. Dr. Mitchell
did not sufficiently explain how the established employment factors caused the diagnosed
conditions. Medical opinions that are speculative and not supported by medical rationale are
generally entitled to little probative value and are insufficient to meet appellant’s burden of
proof.8 Dr. Mitchell’s April 23, 2012 report found that appellant suffered from cervical
degeneration that was most prominent at the C5 level. He also found that appellant had
characteristics of osteophytic formation, hypertrophy, joint space narrowing and subchondral
sclerosis. While Dr. Mitchell advised that repetitive motions of the neck aggravated appellant’s
condition, he failed to explain how the diagnosed neck conditions were caused by the established
employment factors. Medical reports without adequate rationale on causal relationship are of

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id., at 351-52.

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

7

5 U.S.C. § 8102(2); see Sean O Connell, 56 ECAB 195 (2004); Mary A. Ceglia, 55 ECAB 626 (2004). 20
C.F.R. § 10.311(a). Cf., D.S., Docket No. 09-860 (issued November 2, 2009).
8

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).

5

diminished probative value and are insufficient to meet an employee’s burden of proof.9 The
opinion of a physician supporting causal relationship must be based on a complete factual and
medical background with affirmative evidence. The opinion must address the specific factual
and medical evidence of record and explain the relationship between the diagnosed condition and
the established incident or factor of employment.10 In addition, Dr. Mitchell noted that the only
trauma appellant relayed to him to explain his degeneration was the two rear-end car accidents
that occurred while he was working at the employing establishment. Appellant’s assertion does
not constitute medical evidence as he is a lay person and is not competent to render a medical
opinion.11 The remaining reports from Dr. Mitchell do not address whether appellant’s
diagnosed cervical, thoracic and lumbar conditions and work restriction were caused by his
federal employment. Medical evidence which does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value.12
Similarly, Dr. Lamont’s July 2, 2012 diagnostic test results are insufficient to establish
appellant’s claim. He did not provide a medical opinion addressing whether appellant’s
diagnosed cervical conditions were caused by the established employment factors.13 The Board
finds, therefore, that Dr. Lamont’s report is insufficient to establish appellant’s claim.
Dr. Farabaugh’s July 9, 2012 report found that appellant had chronic neck pain that was
most “likely” due to his work-related repetitive movements and less from his whiplash injuries.
It is well established that pain is a description of a symptom and not considered a compensable
medical diagnosis.14 Further, Dr. Farabaugh’s opinion on causal relation is speculative in nature
and, thus, of diminished probative value.15 He failed to sufficiently explain how the established
employment factor caused appellant’s pain. The Board finds, therefore, that Dr. Farabaugh’s
report is insufficient to meet appellant’s burden of proof.
The unsigned report which contained Dr. Smith’s typed name has no probative value in
establishing that appellant sustained a cervical injury causally related to the established
employment factors, as it is not clear whether a physician under FECA prepared the report. It is
well established that medical evidence lacking proper identification is of no probative medical
value.16

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

See Lee R. Haywood, 48 ECAB 145 (1996).

11

James A. Long, 40 ECAB 538, 542 (1989).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
13

Id.

14

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 8, 2008).

15

Ricky S. Storms, supra note 8.

16

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

6

The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a cervical condition causally related to the accepted
employment factors. Appellant did not meet his burden of proof.
On appeal, appellant’s attorney contended that OWCP’s decision was contrary to fact and
law. For reasons stated above, the Board finds that the weight of the medical evidence does not
establish that appellant sustained a cervical condition causally related to the established
employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a neck injury
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 30, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

